DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, the limitation “where each passive phase shifter in the array of passive phase shifters corresponds to one adjacent traveling-wave antenna in the plurality of adjacent traveling-wave antennas and passive phase shifters in the array of passive phase shifters that correspond to the two or more of the plurality of adjacent traveling-wave antennas are configured to provide the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas” is recited. It is unclear what this limitation imparts to the scope of the claim. What does it mean to “correspond” to a traveling wave antenna? The wording of this implies that each phase shifter “corresponds” to one 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achour (U.S. Patent Application No. 20200335873), hereinafter known as Achour.
	Regarding claims 1, 12 and 19, Achour discloses (Figs. 1-10) a traveling-wave antenna array (200, see Fig. 1) comprising a plurality of adjacent traveling-wave antennas (152, see Fig. 5); and a phase diversity feed (116) coupled to the traveling-wave antenna array (see Fig. 2) and configured to provide phase diverse input to two or more of the plurality of adjacent traveling-wave antennas ([0017]).
Regarding claims 4 and 17, Achour further discloses (Figs. 1-5) wherein the phase diversity feed comprises a feed waveguide (144) configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (see Fig. 2).
Regarding claim 5, Achour further discloses (Figs. 1-5) wherein the feed waveguide is coupled to each of the plurality of adjacent traveling-wave antennas through a corresponding aperture (end of each TL, see Fig. 2) and is configured to provide the input to the plurality of adjacent traveling-wave antennas through the corresponding aperture coupling the feed waveguide to each of the plurality of adjacent traveling-wave antennas.
Regarding claims 6 and 18, Achour further discloses (Figs. 1-5) wherein the phase diversity feed comprises an array of passive phase shifters (146, [0068]) configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (see Figs. 2 and 5, multiple antenna elements in each super element).
Regarding claim 8, Achour further discloses (Figs. 1-5) wherein the phase diverse input (individual controls, [0030]) is at least part of a selected input for the traveling-wave antenna array ([0030]).
Regarding claims 9 and 13, Achour further discloses (Figs. 1-5) wherein the phase diverse input is selected to provide a random or pseudo random phase offset between the two or more of the plurality of adjacent traveling-wave antennas ([0030],[0041]).
Regarding claims 10 and 14, Achour further discloses (Figs. 1-5) wherein the phase diverse input is selected to provide one of a 180°, 90°, or 45° phase offset between the two or more of the plurality of adjacent traveling-wave antennas ([0030], [0041]).
Regarding claims 11, 15, and 20, Achour further discloses (Figs. 1-5) wherein either or both the phase diverse input and the selected input are selected based on one or more characteristics of the traveling-wave antenna array ([0030],[0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achour in view of Sasaki.
Regarding claims 2, 3, and 16, Achour teaches the limitations of claim 1, but does not teach further details regarding the traveling wave antennas.
Sasaki teaches (Figs. 1-5) a traveling-wave antenna array (see Fig. 1) comprising a plurality of adjacent traveling-wave antennas (A1-A4); and a phase diversity feed (see Fig. 11) coupled to the traveling-wave antenna array and configured to provide phase diverse input to two or more of the plurality of adjacent traveling-wave antennas ([0063]),
wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent metamaterial radiating waveguide antennas ([0001]), and
wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent leaky wave antennas ([0001]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the traveling wave antennas of Sasaki in the antenna apparatus of Achour because it ([0011]) “reduces interference with an adjacent cell and has a structure in which a high tilt angle in the directivity in the vertical plane can be obtained.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foo (U.S. Patent Application No. 20200295466) teaches a steerable leaky wave antenna array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896